DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from claim 1, but the limitations of claim 13 have all been previously recited in claim 1. Thus, claim 13 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims 14-21 are rejected as being dependent from claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0148650 to You in view of U.S. Patent Application Publication No. 2007/0066198 to Rambosek et al. (hereinafter Rambosek), and with respect to claim 10, as evidence provided from U.S. Patent Application Publication No. 2016/0295922 to John et al. (hereinafter John).

	With respect to claims 1 and 13, You teaches an abrasive article comprising a binder and abrasive grains, wherein the abrasive article comprises layers (You, abstract, Figures) wherein the abrasive particles are partially embedded into each of the two top layers, wherein the size layer is shown by reference no. 108 (see Figure 1) and the make layer is shown by reference no. 104. Any of those two layers would have a body and a first major surface and a second major surface (see Figure 1). You teaches that the binder is formed from a coating formulation, and wherein the coating formulation is used in the both make coating and size coatings (You, [0106] and [0112] and [0114]). 
In addition, You discloses that the binder formed from a coating formulation comprises a polymerizable material such as epoxy-acrylate (You, abstract, [0019]). You, additionally, discloses that the coating formulation include a curing agent such as a cationic photoinitiator (You, [0015], [0045]) as well as one or more free radical polymerizable components having one or more ethylenically unsaturated groups such as (meth)arcylate, wherein an example of a monofunctional ethylenically unsaturated component is tetrahydrofurfuryl (meth)acrylate (You, [0038]-[0039]). Moreover, You teaches that the coating formulation comprises, at least, one epoxy-functional component (You, [0021]-[0030]) and one or more hydroxy-functional components such as hydroxy-functional polyethers (You, [0065]-[0066]). Therefore, considering the fact that the coating formulation of You teaches substantially the same components as those recited for the claimed curable composition in claim 1 and some of the dependent claims as well as in the original disclosure of the present Application under examination, the claimed characteristic of a complex viscosity at 25°C and 1 Hz frequency of about 1,000 Pa-s to about 100,000 Pa-s and a complex viscosity at 125°C and 1 Hz frequency of about 10 Pa-s to about 10,000 Pa-s is expected to flow from the disclosed coating formulation of You considering the fact that substantially similar binder compositions cannot have mutually exclusive characteristics.  
You does not expressly and/or literally disclose the presence of void spaces free of the curable composition extending into the body of the first major surface of either size or make layer, and at a depth of at least 10% of the thickness of the layer, as recited in the last three lines of claims 1 and 13. 
Rambosek, drawn to an abrasive article comprising an abrasive filter assembly wherein the abrasive article can be a coated abrasive (Rombosek, [0057]), discloses that the abrasive filter assembly comprises an integral dust collection system, wherein the abrasive filter assembly comprises a porous element having openings, a first filter media comprising a plurality of discrete channels formed by a plurality of channel sidewalls, wherein the channels extend from a first surface of the first filter media to the second surface of the first filter media, and wherein the abrasive filter assembly also comprises a second filter medial, as well as an attachment interface layer and at least one cavity located between the porous element and the attachment interface layer (Rombosek, abstract, [0007]-[0008], [0032] and Figures, especially Figures 1A, 1B, and 4). Rombosek discloses that the openings cooperate with the channels and the cavity to allow the flow of particles from the first surface of the porous element to the second filter media (Rombosek, [0008]).  The porous element clearly reads on void spaces free of the coating formulation, and these void spaces are not only in the porous element or the top-most layer of the article of Rombosek, but also technically they go deeper because the pores of the porous element cooperate with channels of underlying layers or filters. Based on the, at least, Figures, such as Figure 1A, the depth or thickness of the void spaces of the cumulative depth of pores of the porous element, i.e. reference no. 104, and the depth of the channels of the underlying layer which is the first filter media, i.e. reference no. 120, and the depth of the plurality of the openings, i.e. reference no. 170, where such openings cooperate with the channels and with the pores, is taken to fully read and render obvious the claimed “at least 10 percent of thickness T”. It is to be noted that considering the fact that the claimed 10% thickness T refers to the 10% of the thickness T of the claimed “layer” which, in the references, is taken to be the top layer, then the void spaces taught by the combination of references extends the total thickness of the thickness T because the top layer of Rombosek, i.e. porous element, has pores extending throughout the total depth of said layer. 
Thus, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified You with the teachings of Rombosek in order to incorporate void spaces or pores that extend from the top surface of the top coating layer of You to a depth/thickness of at least 10% of the thickness T of the top layer motivated by the fact that formation of surface pores or void spaces, which go deeper in terms of depth or thickness, has been known in the art as that shown by Rombosek with the aim of collecting dust during the abrading work from the surface of a workpiece. It is important to note that according to claim 1, it is “the layer” that comprises a first major surface and a second major surface, and therefore, the top layer, i.e. size layer, of You is taken to read on this layer. Furthermore, it is important to note that the abrasive particles of You are partially embedded into the size layer as well as partially embedded into the make layer. Also, it is noted that the coating formulation taught by You is not only used in make coat, but that it is used in size coat as well (You, [0017] and [0114]). Thus, it would be reasonable and well within the scope of a skilled artisan to have considered that the top coating layer of You would benefit from the existence of the pores in the top layer of Rombosek, wherein the depth of such pores, in fact, extends into further two other underlying layers, with the aim or collection the dust accumulated during the abrading work. 
Nevertheless, and in the alternative, it is to be noted that considering the fact that a size coat is not required, i.e. You teaches that a size coat “may” be applied over the make coat (You, [0106]), the make coat may read on the claimed “layer” as claimed in claims 1 and 13. It is to be noted that under this alternative interpretation and examination, the same motivation as presented in Rombosek would apply that in order to collect the dust accumulated during abrading work, the presence of pores which are open on the top surface and extend beyond the top surface would be beneficial and inevitable. 
Further in the alternative, the claimed make coat of You is taken to read on the claimed “layer” and the teachings of Rombosek clearly renders it obvious to have the connected pore/void system in more than one layer. Thus, renders the presence of pores in the size coat of You obvious for the same beneficial effect of collecting dust. 

With respect to claims 2 and 14, as detailed out above, the combination of You in view of Rombosek renders the presence of void spaces that are free from the coating formulations and extend from the top surface into the body of the top layer, and extend throughout the depth of the layer into the second or bottom surface of said layer. 
As noted above, it is to be noted that considering the fact that the claimed 10% thickness T refers to the 10% of the thickness T of the claimed “layer” which, in the references, is taken to be the top layer, then the void spaces taught by the combination of references extends the total thickness of the thickness T because the top layer of Rombosek, i.e. porous element, has pores extending throughout the total depth of said layer.

 With respect to claim 3, the combination of references renders said claim obvious in particular because claim 3 includes both regular as well as irregular pattern. Thus, the fact that the porous element of Rombosek discloses pores, also shown in Figures such as Figure 1A, said limitations is rendered obvious. 

With respect to claim 4, You, additionally, discloses that the coating formulation include one or more free radical polymerizable components having one or more ethylenically unsaturated groups such as (meth)arcylate, wherein an example of a monofunctional ethylenically unsaturated component is tetrahydrofurfuryl (meth)acrylate (You, [0038]-[0039]), and wherein You lists other examples for the monofunctional ethylenically unsaturated component and discloses that “any combination thereof” may be used. Thus, based on said disclosure and the fact that You is open to the use of more than one polymerizable component (You, [0038]), the reference is taken to render obvious the claimed tetrahydrofurfuryl (meth)acrylate “compolymer” component obvious. Moreover, You teaches that the coating formulation comprises, at least, one epoxy-functional component (You, [0021]-[0030]) and one or more hydroxy-functional components such as hydroxy-functional polyethers (You, [0065]-[0066]).

With respect to claim 5, You teaches that the one or more hydroxy-functional components may include polyol which is a hydroxy-functional component comprising more than one hydroxy group (You, [0065]).

With respect to claims 6 and 11, You teaches the use of curing agent such as photoinitiators such as cationic photoinitiators (You, [0015], [0017], [0045]).

With respect to claim 9, You teaches at least about 3.0 wt% and not greater than about 50 wt% of one or more free radical polymerizable component (You, [0042]) which is taken to render the claimed “i) from about 15 to about 50 parts by weight of the THF (meth)acrylate copolymer component” obvious. You teaches at least about 10 wt% of one or more aromatic epoxies (You, [0025]) which is taken to render the claimed “ii) from about 25 to about 50 parts by weight of the one or more epoxy resins” obvious. You teaches between 5-20 wt% of a compound having a polyether backhone (You, [0044]) which is taken to render the claimed “iii) from about 5 to about 15 parts by weight of the one or more hydroxy-functional polyethers” obvious. You, also, teaches not greater than about 15 wt% of a hydroxy-functional component (You, [0070]) which is taken to render the claimed “iv) in the range of from about 10 to about 25 parts by weight of at least one polyhydroxyl-containing compound” obvious. The disclosure of You on the component contents which would render the claimed amounts for i) to iv) obvious would also add up to 100 wt%. 
Furthermore, You teaches about 0.1 wt% to about 15 wt% of one or more cationic photoinitiators (You, [0051]) which renders the claimed “v) from about 0.1 to about 5 parts by weight of a photoinitiator, relative to the 100 parts of i) to iv)” obvious. 

With respect to claim 10, You teaches hydroxy-functional polyethers such as glycerol (You, [0066]) which is known to be in liquid form at room temperature and pressure as that evidenced by John (John, [0204]).

With respect to claim 12, You teaches the use of abrasive particles having a particular shape ([0108]) as well as random shapes.

With respect to claim 15, You teaches the binder formed from a coating formulation, teaches a coating formulations having all the components claimed in the present claims, components such as polymerizable epoxy-acrylate further comprising a curing agent such as cationic photoinitiator (You, [0015], [0045]) as well as one or more free radical polymerizable components having one or more ethylenically unsaturated groups such as (meth)arcylate, wherein an example of a monofunctional ethylenically unsaturated component is tetrahydrofurfuryl (meth)acrylate (You, [0038]-[0039]), and additionally, at least, one epoxy-functional component (You, [0021]-[0030]) and one or more hydroxy-functional components such as hydroxy-functional polyethers (You, [0065]-[0066]). Thus, considering the fact that substantially similar compounds/coating formulations cannot have mutually exclusive characteristics, the claimed stiffness of from about 0.01 to about 0.2 N-mm is expected to follow from the composition of the coating formulation of You.

With respect to claim 16, You teaches that the abrasive grains are at least partially embedded in both make coat and size coat as also shown in Figures such as Figure 1. A layer comprising abrasive grain is taken to read on an abrasive layer. 

With respect to claim 17, You teaches, at least, a size coat which may be present (You, [0106], and [0114]).

With respect to claim 18, the combination of references renders the claim obvious; this is in particular because Rombosek teaches that the pores in the top layer of “porous element” cooperate with channels in the first filter media, and that in the layer under the first filter media, there are cavities (Rombosek, Figure 1A). Thus, in fact, the combination of You in view of Rombosek renders the presence of pores or void spaces, free of the coating formulation, in not only one layer but more than one layer. Again, it is noted that the motivation to have such void spaces in the make and/or size layer(s) of You would be the fact that such void spaces assist in collection dust accumulated during abrading work as that taught and disclosed by Rombosek (Rombosek, [0007], [0011], [0032], [0057]).
Rombosek specifically discloses that openings of cavities cooperate with the channels and the channels are in the layer exactly under the porous elements. Therefore, Rombosek clearly renders it obvious to have void spaces in more than one layer of an abrasive article. Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified You in order to include void spaces not only in one layer but other underlying layers to assist in collecting and transporting the dust collected during the abrading work, to transport the dust away from the workpiece surface. 

With respect to claim 19, You teaches a make coat and a size coat, and therefore, when taking the make coat to read on the claimed “layer” having a body, it is evidenced that the first major surface, i.e. top surface, of the body of make coat is in direct contact with the size coat second major surface, i.e. bottom surface of the size coat.

With respect to claim 20, You teaches that the make layer is in direct contact with the backing/substrate of You (You, at least Figure 1); thus, the backing first major surface is in direct contact with the body second major surface, i.e. claimed make coat second major surface. 

With respect to claim 21, You teaches that their coating formulation may be used in make coat, size coat, and supersize coats (You, [0017]), thus, suggesting the presence/use of supersize coat. It is well established in the art that supersize coat is applied on the size coat. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 1, 4, and 7, of claims 1, 4, and 8, and of claims 1, 4, and 9. The prior art do not disclose or suggest “The layer of claim 4, wherein the THF (meth)acrylate copolymer component comprises one or more THF (meth)acrylate monomers, one or more C1-C8 (meth)acrylate ester monomers, and one or more optional cationically reactive functional (meth)acrylate monomers”. Moreover, the prior art do not disclose or suggest “The layer of claim 4, wherein the THF (meth)acrylate copolymer component comprises polymerized monomer units of: (A) 40-60 wt% of tetrahydrofurfuryl (meth)acrylate; (B) 40-60 wt% of C1-C8 alkyl (meth)acrylate ester monomers; and (C) 0-10 wt% of cationically reactive functional monomers, wherein the sum of (A)-(C) is 100 wt% of the THF (meth)acrylate copolymer”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731